Name: Council Regulation (EEC) No 1290/79 of 25 June 1979 fixing, for the 1979/80 sugar marketing year, the differential charge to be levied on raw preferential sugar and the differential amount to be granted in respect of raw cane sugar from the French overseas departments
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/6 Official Journal of the European Communities 30 . 6 . 79 COUNCIL REGULATION (EEC) No 1290/79 of 25 June 1979 fixing, for the 1979/80 sugar marketing year, the differential charge to be levied on raw preferential sugar and the differential amount to be granted in respect of raw cane sugar from the French overseas departments refined in that region in the 1978/79 sugar marketing year was exempted from the differential charge ; whereas, for the same reasons, that exemption should be continued in respect of Ireland for the 1979/80 sugar marketing year ; Whereas the second subparagraph of Article 9 (3) of Regulation (EEC) No 3330/74 provides, in particular, that where a differential charge has been fixed, a differ ­ ential amount equal to that charge shall be granted in respect of the raw sugar produced in the French over ­ seas departments and refined in a refinery defined in paragraph 7 of that Article and situated in the Community ; whereas that amount should therefore be fixed at 2079 ECU per 100 kilograms of white sugar, HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall apply to the 1979/80 sugar marketing year . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar (&gt;), as last amended by Regulation (EEC) No 1396/78 (2), and in particular Articles 9 (5) and 47 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 46 ( 1 ) of Regulation (EEC) No 3330/74 provides that where there is a difference between , on the one hand, the raw sugar refining margin used to determine the intervention and threshold prices for raw sugar and, on the other hand, the margin necessary for the refining of raw preferen ­ tial sugar, a differential charge to be made on the latter sugar shall be fixed for the sugar Qiarketing year in question ; Whereas the bulk of the raw preferential sugar cannot be refined unless use is made of the refineries defined in Article 9 (7) of Regulation (EEC) No 3330/74 ; whereas the margin required for the refining of the said sugar in such refineries is greater, according to the information at present to hand, than that taken into account when determining the intervention and threshold prices for raw sugar for the 1979/80 sugar marketing year ; whereas a differential charge should therefore be fixed for that year ; whereas the amount thereof may be fixed at a flat rate of 2-079 ECU per 100 kilograms of sugar expressed as white sugar, taking into account certain differences in the costs concerned ; Whereas Article 46 (2) (b) of Regulation (EEC) No 3330/74 makes provision for the non-application of the whole of the differential charge, or part of that charge, to any raw preferential sugar which is imported into regions of the Community and refined there in a production unit other than a refinery as defined in Article 9 (7) of that Regulation ; whereas, having regard to the traditional patterns of supplies of the said sugar to Ireland , a maximum quantity of 30 000 tonnes of that sugar expressed as white sugar Article 2 The differential charge provided for in Article 46 ( 1 ) of Regulation (EEC) No 3330/74 shall be fixed at 2-079 ECU per 100 kilograms of sugar expressed as white sugar by reference to a raw sugar yield calcu ­ lated by doubling the degree of polarization of that sugar and deducting 100 therefrom . Nevertheless, this charge shall not apply to raw preferential sugar refined during the 1979/80 sugar marketing year in Ireland up to a maximum quantity of 30 000 tonnes of sugar expressed as white sugar. Article 3 The differential amount provided for in the second subparagraph of Article 9 (3) of Regulation (EEC) No 3330/74 shall be fixed at 2079 ECU per 100 kilo ­ grams of white sugar. Article 4 ( ¢) OJ No L 359 , 31 . 12 . 1974, p . 1 . (2 ) OJ No L 170, 27 . 6 . 1978 , p . 1 . This Regulation shall enter into force on 1 July 1979. No L 162/730 . 6. 79 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE